THEA-JXORNEY           GENERAL
                     OF    TEXAS




Hon. George H. Sheppard
Comptroller of Public Accounts
Austin, Texas
Dear Sir:                  Opinion No. O-97
                           Re: Prizes taxable under Article
                                7047f, Vernon's Annotated
                                Civil Statutes of Texas.
       Your letter requesting our opinion sets forth the fol-
lowing facts:
      "The Houston Chronicle in an ad ap-
   pearing In their Sunday, December 4 issue
   advertised ti0theatre tickets to the Ma-
   jestic Theatre in Houston and a $5.00
   merchandise prize to be awarded to the
   winners of a contest which they operated
   under the name of 'Find-the-Line Contest'.
      "The plan of the contest was as fol-
   lows: Five or six lines which were select-
   ed from the advertisements in Everybody's
   Gift Guide were printed In the ad. The
   participants in the contest were asked to
   find the ad or ads in which each of such
   lines appeared. They were instructed to
   keep the ads or cut them out, Indicating
   which line went in which ad. The twenty
   nearest correct and neatest solutions re-
   ceived were to be awarded tickets to the
   Majestic Theatre and the best answer was
   to be awarded the $5.00 merchandise prize.
      "I am attaching hereto 8 cop% of the
   ad as It appeared in the paper.
       You request our opinion as to whether the 20s prize,tax
levied by Article 7047f, Vernon's Annotated Civil Statutes,
is due upon such prizes or awards.
       For your convenience we set out below the pertinent
portion of Article 7047f:
Hon. George H. Sheppard -   Page 2        o-97


      "(a) Every person, firm, or cor-
   poration conducting a theatre, place
   of amusement, or any business enter-
   prise in connection with the operation of
   which a prize in the form of money or
   something of value is offered or given to
   one or more patrons of such theatre, place of
   amusement, or'business enterprise, and not given
   to all patrons thereof paying the same charge
   --
   for m   certain service, commodity, 2 enter-
   talnment, shall make a verified monthly report
   on the twenty-fifth day of each month to the
   Comptroller of Public Accounts of the State of
   Texas, showing the amount of money so given
   in prizes, and the value of all prizes or
   awards so given in connection with such bus-
   iness during the next preceding month.
       "(b) There is hereby levied a tax
    equal to twenty per cent (20s) of the value
    of all such money, prizes, and awards given
    in connection,with the operation of each and all
    of the foregoing business enterprises, and at
    the time of making the report to the Comp-
    troller of Public Accounts, the owner or oper-
    ator of any such business shall pay to the
    State Treasurer such tax upon the total amount
    of money, prizes, and awards so given during the
    next preceding month. * * *I'
       In the fact situation submitted to us, it is obvious
that certain participants, in their efforts to win the prize
offered, would exert more and better directed effort and
would perform more services than others would. In other
words, the services rendered to the paper in working out the
contest would not be equal on the part of all contestants,
but would be different in each Instance, and the prizes being
given to certain persons who had delivered an extra consid-
eration, the case would fall within the exception contained in
that part of the statute above underlined.
       Your question is answered in the negative.
                                  Very truly yours
                              ATTORNEY GENERAL OF TEXAS
GRL-MR-WC                         By s/Glenn R. Lewis
                                       Glenn R. Lewis
APPROVED NOV 7, 1939                   Assistant
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman